 

Texas Mineral Resources Corp. 10-K [tmrc-10k_083119.htm] 

 

 

Exhibit 10.5

 







 

The State of Texas

 

[tmrc10k001a.jpg]

 

Austin, Texas

 

GROUNDWATER LEASE

 

STATE OF TEXAS §



  § KNOW ALL MEN BY THESE PRESENTS:



COUNTY OF HUDSPETH §

 

This Groundwater Lease (the “Lease”) is granted by virtue of the authority
granted in Chapter 51, TEX. NAT. RES. CODE ANN. 31 TEX. ADMIN. CODE Chapter 13
(Land Resources), et seq., and all other applicable statutes and rules, as the
same may be amended from time to time, and is subject to all applicable
regulations promulgated from time to time.

 

ARTICLE I. PARTIES

 

1.01. For and in consideration of the amounts stated below and the mutual
covenants and agreements set forth herein, the STATE OF TEXAS, acting by and
through the Commissioner of the Texas General Land Office, on behalf of the
Permanent School Fund of the State of Texas (the ” Lessor”), and Texas Rare
Earth Resources Corp. (the “Lessee”) whose address is 539 West El Paso Street,
Sierra Blanca, TX 79851, the right to use certain Permanent School Fund land
(the “Premises”) for the purposes identified in Article V below.

 

ARTICLE II. PREMISES

 

2.01. The Premises is described or depicted on the exhibits attached hereto and
collectively incorporated by reference for all purposes.

 

Section Block Survey File No. Acres Countv 37, 38, 47, 48 71 PSL 155401 2,560
Hudspeth 1, 2 71 PSL 155401 1,280 Hudspeth S/2 of 5, 6, 7 48 PSL 155401 1,600
Hudspeth 10, 11 , 12 48 PSL 155401 2,560 Hudspeth 13, 14, 15 48 PSL 155401 2,560
Hudspeth 18, 19, 20 48 PSL 155401 2,560 Hudspeth

 

2.02. LESSEE HAS INSPECTED THE PHYSICAL AND TOPOGRAPHIC CONDITION OF THE
PREMISES AND ACCEPTS SAME “AS IS” IN ITS EXISTING PHYSICAL AND TOPOGRAPHIC
CONDITION. LESSEE IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF THE LESSOR
REGARDING ANY ASPECT OF THE PREMISES, BUT IS RELYING ON LESSEE’S OWN INSPECTION
OF THE PREMISES. LESSOR DISCLAIMS ANY AND ALL WARRANTIES OF HABITABILITY,
MERCHANTABILITY, SUITABILITY, FITNESS FOR ANY PURPOSE, AND ANY OTHER WARRANTY
WHATSOEVER NOT EXPRESSLY SET FORTH IN THIS LEASE. LESSOR FURTHER DISCLAIMS AND
MAKES NO REPRESENTATIONS TO LESSEE ABOUT THE QUANTITY OR QUALITY OF GROUNDWATER
THAT MIGHT BE OBTAINED FROM THE PREMISES. LESSEE WILL MAKES ITS OWN
DETERMINATION OF THE USABILITY OF THE GROUNDWATER AND ITS FITNESS FOR
CONSUMPTION. LESSOR AND LESSEE HEREBY AGREE AND ACKNOWLEDGE THAT THE USE OF THE
TERMS “GRANT” AND/OR “CONVEY’’ IN NO WAY IMPLIES THAT THIS LEASE OR THE PREMISES
ARE FREE OF LIENS, ENCUMBRANCES AND/OR PRIOR RIGHTS. LESSEE IS HEREBY PUT ON
NOTICE THAT ANY PRIOR GRANT AND/OR ENCUMBRANCES MAY BE OF RECORD AND LESSEE IS
ADVISED TO EXAMINE ALL RECORDS OF THE STATE AND COUNTY IN WHICH THE PREMISES IS
LOCATED. THE TERMS OF THIS SECTION SHALL SURVIVE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.

 

TRER Groundwater Lease1 



 

 

ARTICLE III. GRANTING CLAUSE

 

3.01.       Lessor hereby grants, leases and lets to Lessee this Lease, for the
sole and only purpose of exploring, evaluating, drilling for, producing,
developing and extracting groundwater from the Premises. This Lease covers only
groundwater under or produced, developed, or extracted from the Premises and
Lessee shall not be entitled to, and Lessor retains and reserves, any oil, gas,
other minerals and geothermal resources that may be produced from the Premises.

 

3.02.       This Lease is subject to all existing and future oil, gas, and
mineral leases, all existing surface leases, easements and rights of way
covering or affecting the Premises, and all future surface leases, easements and
rights of way covering or affecting the Premises to the extent the estates and
interests created thereby are not inconsistent with the rights herein granted.
Lessee agrees that it shall not be inconsistent with its rights under this Lease
for Lessor: (a) to allow its oil, gas or mineral lessees to use water produced
on the Premises to the extent necessary for the lessee’s oil, gas or mineral
operations; or (b) to allow its surface lessees to use waters produced on the
Premises to the extent necessary for watering lessee’s permitted livestock
and/or wildlife. Lessor reserves the right and privilege to execute and deliver
oil, gas, and mineral leases, surface leases, easements, licenses and
rights-of-way covering all or any part of the Premises. Lessor agrees to provide
Lessee with copies of all such leases, easements, licenses and rights-of-way
entered into after the Effective Date (defined in Section 4.01) of this Lease.
Lessee agrees to conduct its operations hereunder in such a manner as not to
unduly interfere with any third party having a lease, permit, easement, or any
other right or interest in the Premises, and shall allow any lessee, permit
holder, licensee or other agent, assignee or representative of Lessor the right
of ingress and egress over, across and through, and the use of the Premises for
any and all purposes authorized by the Lessor.

 

ARTICLE IV. TERM

 

4.01       This Lease shall commence on August 1, 2014 (the “Effective Date”)
and shall remain in effect until the termination of Mining Lease M-113117, which
is currently held by Lessee, unless earlier terminated as provided herein. Upon
the termination of Mining Lease M-113117, this Lease shall automatically
terminate without any further action required of Lessor and all rights hereunder
will revert to Lessor.

 

ARTICLE V. USE OF THE PREMISES

 

5.01       Lessee may use the Premises solely for the purpose of exploring,
evaluating, drilling for, producing, developing and extracting groundwater from
the Premises for industrial and potable water use in connection with Lessee’s
mining project (including, without limitation, mineral processing and metal
extraction/processing), for agricultural/wildlife related uses associated with
Lessee’s contiguous leased or owned properties, and for no other purpose. Lessee
shall have the right to pump 2,000 gallons per minute (“gpm”) at the beginning
of production with the opportunity to increase production up to a maximum of
4,800 gpm. Lessee is prohibited from reselling any groundwater produced under
this Lease without advance GLO approval. Lessee is further specifically
prohibited from modifying the Premises in any manner not authorized herein, and
from using, or allowing the use by agents, employees or invitees of the Premises
for any other purpose.

 

5.02       Lessee shall conduct all operations in such a manner as to cause
minimum possible surface damages. Lessee shall have the right of ingress and
egress and right of way to any point of Lessee’s operations on the Premises, for
the purpose of exploring, evaluating, drilling for, producing, developing and
extracting groundwater from the Premises, provided, however, that such right of
way shall result in the least injury to the occupant of the surface or the
holder of any existing or future oil, gas or mineral lease or easement. Lessee
shall have the right, from time to time, to lay, maintain, operate, repair and
replace such pipelines, pumping facilities, tanks, and power lines as may be
necessary to produce water on the Premises, subject to all other provisions of
this Lease. Lessee may use only so much of the surface of the Premises as is
reasonably necessary for the exploration, evaluation, drilling, production,
development and extraction of groundwater as permitted herein.

 



TRER Groundwater Lease2 



 

 

5.03.       Lessee shall, at Lessee’s sole expense, (i) construct and maintain
such fences, barricades, and other restrictive devices as necessary to
adequately protect persons or livestock from injury or as Lessor may reasonably
request, and comply in all respects with all enclosure requirements of the Texas
commission on Environmental Quality or any successor agency, or any other
governmental entity having jurisdiction; and (ii) fill and level all pits,
trenches, and other excavations whenever same are abandoned or the use thereof
is discontinued.

 

5.04.    In conducting its operations under this Lease, Lessee shall conduct all
work and operations in a businesslike manner consistent with good and economical
practices and with due regard for good land management, damage prevention, and
environmental protection. Lessee shall not commit waste and shall keep all
improvements and Lessee’s operations in reasonably neat condition. In conducting
its operations under this Lease, Lessee shall use very reasonable means to
prevent damage to or contamination of any water-bearing strata and to prevent
waste or loss of water from any water-bearing strata.

 

5.05       Lessee may not maintain any nuisances or public hazards on the
Premises, and shall be under a duty to abate or remove any activity or property
constituting or contributing to a hazard or nuisance that was caused by Lessee,
Lessee’s agents, employees, invitees, or guests. Lessee shall observe, perform,
and comply with all laws, statutes, ordinances, rules, and regulations
promulgated by any governmental agency or district and applicable to Lessee’s
use of the Premises. Lessee shall not occupy or use the Premises or permit its
agents, employees, invitees, or guests to occupy or use the Premises for any use
or purpose which is unlawful, in part or in whole, or deemed by Lessor to be
disreputable in any manner.

 

5.06       In conducting its operations under this Lease, Lessee shall take all
reasonable precautions to suppress and prevent the uncontrolled spread of fire
and shall not purposely attempt to burn any part of the Premises without prior
approval of Lessor.

 

5.07       In conducting its operations under this Lease, Lessee shall use the
highest degree of care and all reasonable safeguards to prevent contamination or
pollution of any environmental medium, including soil, surface waters,
groundwater, sediments, and surface or subsurface strata, ambient air, or any
other environmental medium, by any waste, pollutant, or contaminant. Without
Lessor’s prior consent, Lessee shall not engage in any activity that is extra
hazardous or presents an unreasonable risk of environmental pollution. Lessee
shall use all reasonable efforts to contain any actual or potential release of
any water, contaminant, or pollutant to the environment caused by Lessee,
Lessee’s agents, employees, invitees, or guests, and to recapture any such
escaped waste, contaminant, or pollutant. In the event of contamination or
pollution of any environmental medium resulting from Lessee’s operations
hereunder or any other act or omission of Lessee, Lessee’s agents, employees,
invitees, or guests, Lessee shall, at Lessee’s sole expense, conduct all soils
or surface or groundwater investigations, studies, sampling, and testing and
undertake and complete all remedial, removal, restoration, and other actions
necessary, in the reasonable opinion of Lessor and/or as required by any other
state or federal agency, to contain, clean up, and/or remove all such
contamination or pollution. In conducting its operations on the Premises, Lessee
will at all times conform to all environmental regulations of county, state, and
federal agencies having jurisdiction over the Premises or Lessee’s operations
thereon. The provisions of this Section shall survive the termination or the
unauthorized assignment of this Lease.

 

ARTICLE VI. CONSIDERATION

 

6.01.       Execution Payment. Upon execution of this Lease, Lessee shall pay,
as consideration for the use of the Premises, a one-time Execution Payment of
Five Thousand Dollars and NO /100 ($5,000.00), which shall be credited toward
the first Production Payment.

 

TRER Groundwater Lease3 



 

 

6.02.Production Payments.

 

a.If Lessee has not commenced production of water from the Premises by the first
anniversary of the Effective Date, Lessee shall make a minimum Production
Payment to Lessor of Five Thousand Dollars and NO/100 ($5,000.00). Lessee shall
continue to make this minimum Production Payment in a similar way and for like
amount tendered annually, if Lessee has not commenced production of water from
the Premises on the second, third and fourth anniversaries of the Effective
Date. Once Lessee commences production of water from the Premises, minimum
Production Payments pursuant to this subsection shall no longer be required and
instead, Lessee shall be obligated to make Production Payments pursuant to
subsection (b) below.

 

b.On the anniversary of the Effective Date that immediately follows Lessee’s
commencement of production of water from the Premises, Lessee shall make a
Production Payment to Lessor equal to the greater of (i) One Thousand Six
Hundred Sixty-Six and 67/100 Dollars ($ 1,666.67) multiplied times the number of
months of production of water during the immediately preceding 12-month period
ending sixty (60) days before the Production Payment is due, or (ii) ninety
-five cents ($0.95) per one thousand (1,000) gallons of the gross volume of
water produced from the Premises covered by this Lease during the immediately
preceding 12-month period ending sixty (60) days before the Production Payment
is due. On each anniversary of the Effective Date thereafter annually during the
remaining term of the Lease, Lessee shall make a Production Payment to Lessor
equal to the greater of (i) Twenty Thousand Dollars and NO/100 ($20,000.00) or
(ii) ninety-five cents ($0.95) per one thousand (1,000) gallons of the gross
volume of water produced from the Premises covered by this Lease during the
immediately preceding 12-month period ending sixty (60) days before the
Production Payment is due. The Production Payment rate under this subsection
shall be increased by ten percent (10%) at five (5) year intervals, with the
first Production Payment rate increase occurring on the five (5) year
anniversary of the first Production Payment, with further increases occurring at
each 5-year interval thereafter.

 

b.Lessee shall submit with each Production Payment a report specifying all water
produced from the Premises during the previous year. Said annual report shall
consist of a statement showing the gross amount of water produced from the
Premises during the previous year, all meter readings, other memoranda necessary
to show the correct amount of water produced from the Premises and any other
supporting data or documents that may be reasonably requested by Lessor. All
such reports and documents are to be in a form approved by and acceptable to
Lessor.

 

6.03       Delay Rentals. If no production from a groundwater supply well is
commenced by Lessee on the Premises within five (5) years of the Effective Date
of the Lease, the Lease shall terminate automatically and all rights hereunder
will revert to Lessor, unless on or before such date Lessee pays to Lessor the
sum of Five Thousand Dollars and NO / 100 ($5,000.00) (the “Delay Rentals”),
which shall cover the privilege of deferring commencement of water production
operations for a period of one (1) year from said date. In a similar way and
upon like payments tendered annually by Lessee, the commencement of production
from a ground water supply well may be further deferred for four additional one
(1) year delay rental periods extending for no more than ten (l0) years from the
Effective Date of the Lease.

 

6.04       Cessation of Production. Lessee shall continuously operate ground
water supply wells on the Premises during the production phase of the Lease. The
Lease shall terminate automatically if the Lessee is not continuously operating
groundwater supply wells on the Premises, unless Lesee pays Lessor an annual
Product ion Payment (as defined in Section 6.02) and, if applicable, an annual
Delay Rental (as defined in Section 6.03). Lessee shall give written notice to
Lessor within thirty (30) days of any cessation of production.

 

6.05       Water Meters. Lessee shall install a water meter or meters at
sufficient locations to accurately measure the gross volume of water produced
from the Premises, prior to treatment or otherwise making the water ready for
sale or use. Following the completion of construct ion of any groundwater
production well, Lessee shall submit regular annual reports specifying all water
produced from the Premises, including all meter readings, during the preceding
year. Such report shall be in a form approved by and acceptable to Lessor.
Copies of the original calibration certificate for each meter installed by
Lessee shall be provided to Lessor following installation. Upon Lessor’s request
at any reasonable time (but not to exceed once annually so long as meters appear
to be functioning correctly), Lessee shall, at Lessee’s sole expense, have any
water meter in operation hereunder calibrated by a reputable meter calibration
firm. Lessee shall provide reasonable written notice to Lessor prior to having
meters calibrated so that Lessor may witness such calibration. Lessor shall have
the right, at Lessor’s expense, to install its own water meter(s) at any and
each well head operated by Lessee for the purpose of verifying the amount of
groundwater produced from the Premises.

 



TRER Groundwater Lease4 



 

 

ARTICLE VII. WELLS

 

7.01       Investigation and Well Drilling. During the investigation phase of
the Lease, Lessee shall have access to the Premises to conduct, at Lessee’s sole
cost and expense, feasibility studies, surveys, testing, and well borings to
determine the potential for the aquifer(s) to supply water to Lessee ’ mining
project. This grant of access shall constitute a lease and not an easement.
Testing shall include pumping tests, water level measurements, and analysis for
selected water quality constituents. All final reports, including test data,
will be shared with GLO. Lessor approves the construction and operation of water
wells on the Premises as follows:

 

a.Lessee shall be permitted to use existing and /or ins tall and operate pumps
to perform tests on existing wells 48-45-602 and 48-45-603, as well as any other
existing wells with in the Premises. Lessee shall notify Lessor at least ten
(10) days in advance of planned testing on existing wells, including the
latitudinal and longitudinal coordinates for the wells to be tested. Lessor
agrees to provide Lessee access to any existing records , data and reports
associated with the wells identified in the paragraph.

 

b.Lessee shall also be permitted to install and operate new test holes, and
construct and test new constructed wells. Lessee will notify Lessor at least ten
(10) days in advance of all new test hole and well installation. Such notice
shall include the latitudinal and longitudinal coordinates of the new hole or
well, the proposed depth and the approximate date on which drilling operations
will be commenced. Lessor shall have ten (10) days from receipt of said notice
to issue Lessee a notice to proceed or reject Lessee’s proposed drill request.
Lessee’s proposed drill request shall be considered approved if Lessor fails to
approve or disapprove said request within ten (10) days of receipt of notice
from Lessee under this section. Drill pads fortet wells will be approximately
I00 x 100 feet. Test wells will be 8 inches in diameter and approximately 1,500
feet deep, or deeper with prior approval of GLO.

 

7.02       Well Information. For all water well(s) under this Lease, Lessee
shall, upon request by Lessor at any time during the term of this Lease, provide
to Lessor (i) a sample log or driller’s log for the well, designating the
producing interval and all water-bearing zones; ( ii) a report showing the
producing capacity of such well; (iii) a chemical analysis of a sample of the
water produced from such well, performed by an independent water laboratory;
(iv) a cross-sectional drawing of the well showing total depth, casing and pump
settings, gravel pack interval, cement, geologic formations, static and pumping
water levels, and all other available downhole information; (v) a map or plat of
the Premises showing the location and GPS values of the well, tank s, water
meters, roads, and structures and operational facilities; and (vi) any other
well data or information requested by Lessor related to Lessee’s water
production from the Premises .

 

7.03       Plugging. Each well installed by Lessee under this Lease must be
plugged or properly closed with in ninety (90) days after termination or ex pi
ration of this Lease or earlier if necessary in order to prevent pollution or to
meet environmental or other requirements hereunder, except that no plugging
shall occur without first requesting per miss ion in writing from Lessor and
obtaining written approval to plug from Lessor. So long as Lessee has requested
Lessor’s approval to plug the wells within 60 days after termination or
expiration of this Lease or within 30 days of Lessee’s knowledge of the need to
plug or close a well in order to prevent pollution or to meet environmental or
other requirements, Lessee’s deadline to plug or properly close the wells shall
be changed to 60 days after receipt of Lessor’s approval. If Lessor refuses to
approve plugging, Lessee agrees to be responsible for the plugging of the well
until a new operator of the well has been approved by Lessor. Lessee also agrees
to comply with all rules and regulations of TCEQ, or other governmental
authority with jurisdiction over unplugged and/or open water wells.

 



TRER Groundwater Lease5 



 

 

7.04       Access. Lessor, or Lessor’s authorized representative, may enter upon
the Premises and shall have access to Lessee’s wells, water meters and
operations sites at all times.

 

ARTICLE VIII. ASSIGNMENTS AND ENCUMBRANCES

 

8.01 Lessee shall not assign the rights granted herein, in whole or part, to any
third party for any purpose without the prior written consent of Lessor, which
shall not be unreasonably withheld. Upon the authorized assignment of this Lease
and the assumption of the obligations under this Lease by the assignee of this
Lease, the assignor of this Lease shall thereupon be released and discharged
from all covenants and obligations accruing from and after the date of the
assignment. Any unauthorized assignments hall be void and of no effect and such
unauthorized assignment shall not relieve Lessee of any liability for any
obligation, covenant, or condition of this Lease. THIS PROVISION AND THE
PROHIBITION AGAINST ASSIGNMENT CONTAINED HEREIN SHALL SURVIVE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE. For purposes of this Lease, an assignment is
any transfer, including by operation of law, to another of all or part of rights
herein granted.

 

8.02       Lessee shall not mortgage, hypothecate, encumber, or grant any deed
of trust or security interest that encumbers the Premises or the interests
created by this Lease. Further, Lessee may not collaterally assign any rent or
other income generated from Lessee’s use of the Premises, except that this
Section 8.02 shall impose no limits whatsoever on Lessee’s rights to
collaterally assign any rent or other income generated from Lessee’s mining
operations.

 

8.03       Lessee shall not permit any mechanic’s or materialman’s lien or liens
to be placed on the Premises during the term of this Lease caused by or
resulting from any work performed, materials furnished, or obligation incurred
by or at the request of Lessee. In the case of the filing of any such lien,
Lessee will promptly pay, bond off, or obtain the release of same to the
satisfaction of Lessor. If Lessee’s failure to comply with the provisions of
this section shall continue for a period of twenty (20) days, Lessor shall have
the right, at Lessor’s option, of paying the same or any portion thereof without
inquiry as to the validity thereof, and any amounts so paid, including expenses
and interest, shall be repaid by Lessee to Lessor immediately upon demand.

 

ARTICLE IX. PROTECTION OF NATURAL and HISTORICAL RESOURCES

 

9.01.       LESSEE IS EXPRESSLY PLACED ON NOTICE OF THE NATIONAL HISTORICAL
PRESERVATION ACT OF 1966 (16 USC § 470, ET SEQ.) AND THE TEXAS A TIQUITIES CODE
(TEX. NAT. RES. CODE CH. 191), AS THE SAME MAY BE AMENDED FROM TIME TO TIME. IN
THE EVENT THAT ANY SITE, OBJECT, LOCATION, ARTIFACT OR OTHER FEATURE OF
ARCHEOLOGICAL, SCIENTIFIC, EDUCATIONAL, CULTURAL OR HISTORIC INTEREST IS
ENCOUNTERED DURING ANY ACTIVITY ON THE PREMISES, LESSEE SHALL IMMEDIATELY CEASE
SUCH ACTIVITIES AND SHALL IMMEDIATELY NOTIFY LESSOR AND THE TEXAS HISTORICAL
COMMISSION, P.O. BOX 12276, AUSTIN, TEXAS 78711, SO THAT ADEQUATE MEASURES MAY
BE UNDERTAKEN TO PROTECT OR RECOVER SUCH DISCOVERIES OR FINDINGS, AS
APPROPRIATE.

 

ARTICLE X. INDEMNITY AND INSURANCE

 

10.01.     LESSEE SHALL BE FULLY LIABLE AND RESPONSIBLE FOR ANY DAMAGE, OF ANY
NATURE, ARISING OR RESULTNG FROM ITS OWN ACTS OR OMISSIONS RELATED TO ITS
EXERCISE OF THE RIGHTS GRANTED HEREIN. LESSEE AGREES TO AND SHALL INDEMNIFY AND
HOLD LESSOR, LESSOR’S OFFICERS, AGENTS, AND EMPLOYEES, HARMLESS FROM AND AGAINST
CLAIMS, SUIT, COSTS, LIABILITY OR DAMAGES OF ANY KIND, INCLUDING STRICT
LIABILITY CLAIMS, WITHOUT LIMIT AND WITHOUT REGA RD TO CA SE OF THE DAMAGES OR
THE NEGLIGENCE OF ANY PARTY, EXCEPT FOR THE CONSEQUENCES OF THE NEGLIGENT ACTS
OR WILLFUL MISCONDUCT OF LESSOR, LESSOR’S OFFICERS, AGENTS, EMPLOYEES, OR
INVITEES, ARISING DIRECTLY OR INDIRECTLY FROM LESSEE’S USE OF THE PREMISES (OR
ANY ADJACENT OR CONTIGUOUS PERMANENT SCHOOL FUND LAND) OR FROM ANY BREACH BY
LESSEE OF THE TERMS CONTAINED HEREIN. THE PROVISIONS OF THIS SECTION SHALL
SURVIVE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 



TRER Groundwater Lease6 



 

 

10.02.      Lessee shall obtain and maintain at all time during this Lease
commercial general liability insurance coverage in a minimum amount of One
Million and No/100 Dollars ($1,000,000.00), which policy shall insure against
bodily injury, death and property damage and shall include (i) coverage for the
Premises and operations and (ii) contractual liability coverage insuring the
obligations of Lessee hereunder, including, without limitation, the indemnity
obligations of Lessee. The liability insurance policy shall name Lessor as an
additional insured, shall be non-cancelable on less than thirty (30) days prior
written notice to Lessor and shall include a waiver of subrogation endorsement
in a form acceptable to Lessor. Lessee shall furnish Lessor with a certificate
of insurance evidencing the foregoing coverage prior to entry onto the Premises.

 

ART1CLE XI. TAXES

 

11.01.      Lessor is exempt from taxation. If any taxes are levied on Lessee’s
interest under this Lease, or if any other taxes or assessments are
appropriately levied against the Premises, Lessee hall pay such taxes and
assessment not less than five (5) days prior to the date of delinquency thereof
directly to the taxing authority. Lessee may in good faith and at its sole cost
contest any such taxes or assessment, and shall be obligated to pay the
contested amount only if and when finally determined to be owed. LESSEE AGREES
TO AND SHALL PROTECT AND HOLD THE LESSOR HARMLESS FROM LIABILITY FOR ANY AND ALL
TAXES, CHARGES, AND ASSESSMENTS LEVIED AGAINST THE PREMISES OR LESSEE’S INTEREST
UNDER THIS LEASE, TOGETHER WITH ANY PENALTIES AND INTEREST THERETO, AND FROM ANY
SALE OR OTHER PROCEEDING TO ENFORCE PAYMENT THEREOF.

 

ARTICLE XII. DEFAULT, TERMINATION AND EXPIRATION

 

12.01       Early Termination. If Lessee determines the ground water supply is
not suitable for Lessee’s mining project, Lessee shall have the right to
terminate the Lease by sending written notice of such termination to Lessor in
accordance with Article XIV of this Lease. Upon ending of such written notice,
this Lease shall automatically terminate and all rights granted herein to Lessee
shall revert to Lessor. Such termination shall not prejudice the rights of
Lessor to collect any money due or to seek recovery on any claim arising
hereunder.

 

12.02       Lessor and Lessee agree and acknowledge that it shall be an event of
default if Lessee or Lessee’s employees, guests, or invitees engage in any use
of the Premises not authorized by this Lease, Lessee fails to pay any money due
hereunder, or breaches any other term or condition of this Lease. Lessee shall
have thirty (30) days following written notice from Lessor specifying the
default or breach of this Lease to cure this default or breach, except that
Lessee shall be allowed additional time as is reasonably necessary to cure any
non-monetary default or breach so long as Lessee (i) commences to cure the
failure within the thirty (30) day period following Lessor’s written notice, and
(2) diligently pursues the course of action that will cure the failure and bring
Lessee back into compliance with this Lease. If Lessee fails to cure all
defaults or breaches within the notice and time period to cure set forth in this
Section, Lessor shall have the right, at its option and its sole discretion, to
terminate this Lease and all rights inuring to Lessee herein by ending written
notice of such termination to Lessee in accordance with Article XIV of this
Lease. Upon ending of such written notice, this Lease shall automatically
terminate and all rights granted herein to Lessee shall revert to Lessor. Such
termination shall not prejudice the rights of Lessor to collect any money due or
to seek recovery on any claim arising hereunder.

 

TRER Groundwater Lease7 



 

 

12.03       Upon expiration or earlier termination of this Lease, Lessee shall
restore the Premises to its original topographical condition that existed as of
the Effective Date, to the extent the topographical condition has been altered
by Lessee or on behalf of Lessee. Lessor may also require that Lessee remove all
related infrastructure improvements placed or constructed on the Premises by or
on behalf of Lessee from the Premises, or Lessee may elect to take possession of
such infra structure improvements. THE TERMS OF THIS SECTION SHALL SURVIVE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

12.04.       Lessor and Lessee agree that, in the event Lessee fails to restore
the Premises as required by Section 12.03 or remove its personal property or
improvement within the time specified in a notice provided pursuant to Section
12.02 above, then Lessor may, at its sole option, remove and dispose of such
property ( with no obligation to sell or otherwise maintain such property in
accordance with the Uniform Commercial Code), at Lessee’s sole cost and expense,
or Lessor may elect to own such property by written notice of such election
provided pursuant to Section 12.02 above. If Lessor elects to remove Lessee’s
property and dispose of it pursuant to this Section, then in such an event
Lessee shall be obligated to reimburse Lessor for the reasonable costs of such
removal and disposal within ten (10) days of Lessor’s demand for reimbursement.
THE TERMS OF THIS SECTION SHALL SURVIVE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE.

 

12.05.      The Premises are subject to sale or trade. Lessor and Lessee
acknowledge that Lessor may permit entry by prospective or actual buyers. In the
event Lessor enters into an agreement to sell or trade the Premises to a third
party, Lessor agrees that the Premises shall be sold subject to this Lease and
Lessor shall assign this Lease to the buyer and the buyer shall assume the
obligations under this Lease.

 

12.06.       Lessor reserves the right to remove from this Lease any portion of
the Premises as Lessor may reasonably determine necessary for purposes other
than those described herein, so long as such removal does not interfere with
Lessee’s use or intended use of the Premises. Prior to removing any property
from the Premises, Lessor will give Lessee at least thirty (30) days prior
written notice of its intent to remove property, which notice will describe in
detail the property intended to be removed. Lessee must raise any objections it
has to Lessor’s removal, as outline in Lessor’s notice, within thirty (30) days
of Lessee’s receipt of Lessor’s notice, in which event, Lessor and Lessee agree
to reasonably cooperate with one another to ensure that Lessor’s removal will
not interfere with Lessee’s use or intended use of the Premises. Lessee’s rights
under this Lease to that portion of the Premises so removed shall be considered
terminated and the Lease shall be amended to reflect the remaining portion of
the Premises. Lessor acknowledges that Lessee may later seek to restore rights
to the portion of the Premises so removed and agrees to reasonably cooperate
with Lessee to restore such rights as needed for the project.

 

12.07.       In the event of a condemnation proceeding that affects all or part
of the Premises, Lessor will have the exclusive authority to negotiate with the
condemning authority. In the event of a total condemnation, this Lease shall
terminate. In the event of a partial condemnation, Lessor may elect to continue
or to terminate this Lease, but, if Lessor elects to continue the Lease, the
Consideration shall be proportionately reduced. All condemnation proceeds,
except for those allocated to improvements or personal property belonging to
Lessee, shall be the property of Lessor and shall be payable to Lessor.

 

12.08.       If Lessee files a petition for bankruptcy or becomes the subject of
an involuntary bankruptcy or other similar proceeding under the federal
bankruptcy laws, this Lease shall automatically terminate upon such filing
without necessity of notice.

 

ARTICLE XIII. HOLD OVER

 

13.01.       If Lessee holds over and continues in possession of the Premises
after expiration of this Lease or the earlier termination of Lessee’s rights
under this Lease, Lessee shall be deemed to be occupying the Premises on the
basis of a month-to-month tenancy subject to all of the terms and conditions of
this Lease, except that as liquidated damages by reason of such holding over,
the amounts payable by Lessee under this Lease shall be increased such that the
Consideration payable under Article VI of this Lease and any other sums payable
hereunder shall be one hundred twenty-five percent (125 %) of the amount payable
to Lessor by Lessee for the applicable period immediately preceding the first
day of the holdover period. Lessee acknowledge that in the event it holds over,
Lessor’s actual damages will be difficult, if not impossible, to ascertain, and
the liquidated damages herein agreed to be paid are reasonable in amount and are
payable in lieu of actual damages and are not a penalty. Lessee further
acknowledges that acceptance of hold over Consideration does not imply Lessor’s
consent to hold over.

 



TRER Groundwater Lease8 



 

 

13.02.      The tenancy from month-to-month described in Section 13.01 of this
Lease may be terminated by either party upon thirty (30) days written notice to
the other.

 

13.03       The Consideration due after notice of termination has been given is
to be calculated according to Section 13.01 hereinabove on a pro rata basis. If,
upon notice of termination by Lessor, Lessee pays Consideration in excess of the
amount due and payable and Lessor accepts such payment, the acceptance of such
payment will not operate as a waiver by Lessor of the notice of termination
unless such waiver is in writing and signed by Lessor. Any such excess amounts
paid by Lessee and accepted by Lessor shall be promptly refunded by Lessor after
deducting therefrom any amounts owed to Lessor.

 

ARTICLE XIV. NOTICE

 

14.01. Any notice which may or shall be given under the terms of this Leases
hall be in writing and shall be either delivered by hand, by facsimile, or sent
by United States first class mail, adequate postage prepaid, as follows:

 

If for Lessor:



Texas General Land Office



Deputy Commissioner, Professional Services



1700 North Congress Avenue



Austin, Texas 78701-1495



FAX : (512) 463-5304

 

If for Lessee:

 

Texas Rare Earth Resources Corp.



P.O. Box 539



539 West El Paso Street



Sierra Blanca, TX 79851



Attention: Dan Gorski



Telephone: (361) 790-5831

 

With a copy to:

 

Texas Rare Earth Resources Corp.



1211 St. Vrain



No. 27



El Paso, Texas 79902



Attention: Laura Lynch

 

And:

 

Guida, Slavich & Flores, P.C.



750 N. St. Paul Street, Suite 200



Dallas, Texas 75201



Attention: Sally A. Longroy



Telephone: (214 ) 692-5409



Fax: (214) 692-6610

 



TRER Groundwater Lease9 



 

 

Any party’s address may be changed from time to time by such party by giving
notice as provided above, except that the Premises may not be used by Lessee as
the sole notice address. No change of address of either party shall be binding
on the other party until notice of such change of address is given as herein
provided.

 

14.02.      For purposes of the calculation of various time periods referred to
in this Lease, notice delivered by hand shall be deemed received when delivered
to the place for giving notice to a party referred to above. Notice mailed in
the manner provide d above shall be deemed completed upon the earlier to occur
of (i) actual receipt as indicated on the signed return receipt , or (ii) three
(3) business days (excluding federal holidays) after posting as here in
provided.

 

ARTICLE XV. INFORMATIONAL REQUIREMENTS

 

15.01       Lessee shall promptly provide written notice to Lessor of any change
in Lessee’s name, address, corporate structure, legal status or any other
information relevant to this Lease. Lessee shall provide to Lessor any other
information reasonably requested by Lessor in writing within fifteen (15) days
following such request or such other time period approved by Lessor (such
approval not to be unreasonably withheld ).

 

ARTICLE X. MISCELLANEOUS PROVISIONS

 

15.02       With respect to terminology in this Lease, each number (singular or
plural) shall include all numbers, and each gender (male, female or neuter)
shall include all genders. If any provision of this Lease shall ever be held to
be in valid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions of the Lease, but such other provisions shall
continue in full force and effect.

 

15.03.      The titles of the Articles in this Lease shall have no effect and
shall neither limit nor amplify the provisions of the Lease itself. This Lease
shall be binding upon and shall accrue to the benefit of Lessor, its successors
and assigns, and Lessee, Lessee’s successors and assigns (or heirs, executor,
administrators and assigns, as the case may be); however, this clause does not
constitute a consent by Lessor to any assignment by Lessee.

 

15.04.      Neither acceptance of Consideration (or any portion thereof) or any
other sums payable by Lessee hereunder (or any portion thereof) to Lessor nor
failure by Lessor to complain of any action, non-action or default of Lessee
shall constitute a waiver as to any breach of any covenant or condition of
Lessee contained herein nor a waiver of any of Lessor’s rights hereunder. Waiver
by Lessor of any right for any default of Lessee shall not constitute a waiver
of any right for either a prior or subsequent default of the same obligation or
for any prior or subsequent default of any other obligation. No right or remedy
of Lessor here under or covenant, duty or obligation of Lessee hereunder shall
be deemed waived by Lessor unless such waiver be in writing, signed by a duly
authorized representative of Lessor. Nothing herein shall constitute a waiver of
Lessor’s sovereign immunity.

 

15.05.      No provision of this Lease shall be construed in such a way as to
constitute Lessor and Lessee joint ventures or partners or to make Lessee the
agent of Lessor or make Lessor liable for the debts of Lessee.

 

15.06.      In all instances where Lessee is required hereunder to pay any sum
or do any act at a particular indicated time or within an indicated period, it
is understood that time is of the essence.

 

15.07.      Under no circumstances whatsoever shall Lessor or Lessee ever be
liable hereunder for consequential damages or special damages. The terms of this
Lease shall only be binding on Lessor during the period of its ownership of the
Premises, and in the event of the transfer of such ownership interest, Lessor
shall thereupon be released and discharged from all covenants and obligations
thereafter accruing, but such covenants and obligations shall be binding during
the Lease term upon each new owner for the duration of such owner’s ownership.

 

TRER Groundwater Lease10 



 

 

15.08.      All monetary obligations of Lessor and Lessee (including, without
limitation, any monetary obligation for damages for any breach of the respective
covenants, duties or obligation of either party hereunder) are performable
exclusively in Austin, Travis County, Texas. This Lease shall be construed and
interpreted in accordance with the laws of the State of Texas.

 

15.09.      Lessee’s obligations to pay Consideration and to perform Lessee’s
other covenants and duties under this Lease constitute independent,
unconditional obligations. Lessee waives and relinquishes all rights which
Lessee might have to claim any nature of lien against Lessor and the Premises,
or withhold or deduct from or offset against any Consideration or other sums
provided hereunder to be paid to Lessor by Lessee. Lessee waives and
relinquishes any right to assert, either as a claim or as a defense, that Lessor
is bound to perform or is liable for the nonperformance of any implied covenant
or implied duty of the Lessor not expressly set forth in this Lease. Lessor
waives and relinquishes any right to assert, either as a claim or as a defense,
that Lessee is bound to perform or is liable for the nonperformance of any
implied covenant or implied duty of the Lessee not expressly set forth in this
Lease.

 

15.10       This Lease, including any exhibits to the same, constitutes the
entire agreement between Lessor and Lessee, no prior or contemporaneous written
or oral promises or representations shall be binding. Every term and provision
of this Lease is intended to be severable. If any term or provision hereof is
illegal or invalid for any reason whatsoever, such term or provision will be
enforced to the maximum extent permitted by law and, in any event, such
illegality or invalidity shall not affect the validity of the remainder of this
Lease.

 

ARTICLE XVI. FILING

 

16.01.      Lessee shall, at its sole cost and expense, record a Memorandum of
Lease in the Official Public Records of the county or counties in which the
Premises are located and provide a file marked copy of same to Lessor within
sixty (60) days after this Lease is executed by all parties.

 

ARTICLE XVI. ENTIRE AGREEMENT

 

16.01.     This Lease, including any exhibits to the same, constitutes the
entire agreement between Lessor and Lessee, no prior or contemporaneous written
or oral promises or representations shall be binding. The sub mission of this
Lease for examination by Lessee or Lessor and/or execution thereof by the Lessee
or Lessor does not constitute a reservation of or option for the Premises and
this Lease shall become effective only upon execution by all parties hereto and
delivery of a fully executed counterpart thereof by Lessor to the Lessee. This
Lease shall not be amended, changed or extended except by written instrument
signed by both parties thereto.

 

IN TESTIMONY WHEREOF, witness my hand and the Seal of Office.

 

LESSOR:

 

THE STATE OF TEXAS

 

By: /s/  Jerry E. Patterson    

JERRY E. PATTERSON

Commissioner, General Land Office

 

 



Date: 9/18/2014        

 

TRER Groundwater Lease11 



 

 

APPROVED:

 

Contents:  [tmrc10k003.jpg]   Legal:  [tmrc10k004.jpg]   Deputy:
 [tmrc10k005.jpg]   Executive:  [tmrc10k006.jpg]  

  

TRER Groundwater Lease12 



 

 

LESSEE:

 

TEXAS RARE EARTH RESOURCES CORP.

 

By: /s/  Dan Gorski     Dan Gorski, its President         Date: 9 September 2014
 

 

ACKNOWLEDGMENT OF LESSEE

 

STATE OF TEXAS §



§



COUNTY OF ARANSAS §

 

This instrument was acknowledged before me on the 8th day of September, 2014, by
Dan Gorski, President of Texas Rare Earth Resources Corp., on behalf of said
corporation.

 

  /s/ Gloria H. Vela

 

  Notary Public, State of Texas

 

  My commission expires: 7/31/2016

 

Information collected by electronic mail and by web form is subject to the
Public Information Act, Chapter 552, Government Code.

 



TRER Groundwater Lease13 



  